           CASE 0:20-cv-02163-JRT-TNL Doc. 11 Filed 09/16/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


 KYLE WILLIAM BRENIZER TRUST, d/b/a                          Civil No. 20-2163 (JRT/TNL)
 Kyle William Brenizer,

                       Plaintiff,
                                                               ORDER
 v.

 UNITED STATES OF AMERICA, et al.,

                       Defendants.


      Kyle William Brenizer, Sherburne County Jail, 13880 Business Center Drive
      N.W., Elk River, MN 55330, pro se plaintiff.

      Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated June 24, 2021 (ECF No. 10), along with all the files and records, and

no objections to said Recommendation having been filed, IT IS HEREBY ORDERED that:

      1.       This action is DISMISSED WITHOUT PREJUDICE under Fed. R. Civ. P. 41(b)

               for failure to prosecute.

      2.       Brenizer’s Motion and Affidavit for Permission to Proceed In Forma

               Pauperis (ECF No. 6) is DENIED AS MOOT.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: September 15, 2021                              s/John R. Tunheim
at Minneapolis, Minnesota                              JOHN R. TUNHEIM
                                                       Chief Judge
                                                       United States District Court
